The opinion of the court was delivered by
Hojrton, C. J.:
On June 25, 1880, when Willard Douglass offered to redeem the real estate described in the petition from B. P. Stanley, the purchaser of the tax certificate, no tax deed had issued. The trial court ruled that the plaintiff “had not used due diligence to discover the holder of the tax certificate.” Stanley purchased the tax certificate on the 18th day of May, 1880, and assigned it the next day to J. C. Foster, who had an office in the same room with him. Stanley admits that he did not want Douglass to redeem the land. At the time of the tender, he did not inform him that he had transferred the tax certificate to Foster, and Douglass never knew, until the deed had been issued and recorded, that Foster was the holder of the tax certificate. The assignment of the tax certificate to Foster was not entered on the treasurer’s sale book or the clerk’s duplicate thereof. (Gen. Stat. of 1889, ¶ 6965.)
The provisions for redemption should be regarded favorably and construed with liberality. (Cooley, Tax’n, ch. 16, p. 363.) Upon the facts disclosed, the tender to the purchaser of the tax certificate was sufficient, as the plaintiff had no notice or knowledge from the purchaser, or the public records, that Foster had obtained an assignment of the tax certificate from Stanley. It would be unjust to rule that the owner of land should be compelled to redeem, under chapter 41, Laws of 1879 (¶6976, Gen. Stat. of 1889), from the holder of a tax certificate acquired under chapter 43, Laws of 1879, if he could not, from the purchaser of the tax certificate or the public records, ascertain who the assignor or holder was, because, under the provisions of §2 of chapter 43, an owner may redeem by repaying the amount paid by way of compromise for the tax certificate, with subsequent taxes and interest; but under chapter 41, Laws of 1879 (¶ 6976, Gen. *770Stat. of 1889), he must pay the amount for which the land was sold, with subsequent taxes and charges thereon, and interest. The owner of land has the right to redeem it from tax sale at any time before the execution of the tax deed. (Mathews v. Buckingham, 22 Kas. 166; Olin v. Rohrbaugh, 28 id. 412.) Therefore, within the prior rulings of this court, a sufficient tender having been made, the tax deed is a nullity. The judgment will be reversed, and the cause remanded for further proceedings in accordance with the views herein expressed.
All the Justices concurring.